Citation Nr: 1403694	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-32 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for a cervical spinal disorder.  

2.  Entitlement to service connection for a shoulder disorder.  


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file only contains records that are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran stated in July 2011 that he had received treatment at Jacobs Chiropractic Clinic since 1988.  He did submit a billing statement reflecting treatment from April 2001 to December 2006; however, the claims file does not contain any actual treatment records from this facility.  Therefore, a remand is necessary to obtain any outstanding treatment records.

The Veteran also indicated in his October 2011 notice of disagreement that he received an Article 15 for his failure to report to duty because of his neck and shoulder condition.  Thus, on remand, the RO/AMC should also request his complete service personnel records.

The Board further notes that the Veteran's service treatment records show that he was kicked in the throat in February 1980 at which time he experienced neck pain and multiple contusions.  He also injured his head in September 1980 when he dove into surf, hit a rock, and sustained a contusion to his right forehead.  However, it does not appear that the August 2011 VA examiner considered such injuries in rendering her opinion on the etiology of the Veteran's current cervical spine disorder.

Lastly, the Board observes that additional evidence has been received, which was not previously considered by the RO.  A supplemental statement of the case (SSOC) was not issued, and the appellant did not submit a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the RO/AMC for review and preparation of a SSOC, if a grant of the benefit sought is not made. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cervical spine and shoulder disorders.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  A specific request should be made for authorization to obtain treatment records from Jacobs Chiropractic Clinic dated from 1988 to the present.

The RO/AMC should also request any outstanding VA treatment records.  

2.  The RO/AMC should contact the National Personnel Records Center (NPRC) or any other appropriate location to request the complete service personnel records of the appellant.

3.  After completing the foregoing development, the RO/AMC should refer the Veteran's claims folder to the August 2011 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current shoulder disorder.  

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  The examiner should specifically note that a May 1980 clavicle injury is documented in the Veteran's service treatment records and that April 2009 private treatment records show that the Veteran fell off a roof in January 2009 and landed on his feet.  

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current shoulder disorders.  For each diagnosis identified, the examiner should state whether is at least as likely as not that the disorder is related to the Veteran's military service, to include the May 1980 clavicle injury.  In making this determination, the examiner should also consider the Veteran's lay assertion that he injured himself moving patients as a medical services specialist.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.  

3.  The RO/AMC should refer the Veteran's claims folder to the August 2011 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current cervical spine disorder.  

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  The examiner should specifically note that the Veteran's service treatment records show that he was kicked in throat in February 1980 at which time he experienced neck pain and multiple contusions.  He also injured his head in September 1980 when he dove into surf, hit a rock, and sustained a contusion to his right forehead.  Private medical records dated in April 2009 private treatment records further show that the Veteran fell off a roof in January 2009 and landed on his feet.   

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current cervical spine disorders.  For each diagnosis identified, the examiner should state whether is at least as likely as not that the disorder is related to the Veteran's military service, to include his injuries identified above.  In making this determination, the examiner should also consider the Veteran's lay assertion that he injured himself moving patients as a medical services specialist.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.  

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


